Case 19-00193-DSC13   Doc 51    Filed 11/10/19 Entered 11/10/19 20:01:28   Desc Main
                               Document     Page 1 of 4
Case 19-00193-DSC13   Doc 51    Filed 11/10/19 Entered 11/10/19 20:01:28   Desc Main
                               Document     Page 2 of 4
Case 19-00193-DSC13   Doc 51    Filed 11/10/19 Entered 11/10/19 20:01:28   Desc Main
                               Document     Page 3 of 4
Case 19-00193-DSC13   Doc 51    Filed 11/10/19 Entered 11/10/19 20:01:28   Desc Main
                               Document     Page 4 of 4
